Citation Nr: 0934031	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  06-23 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the Veteran's claim of entitlement to service 
connection for migraine headaches and, if so, whether service 
connection is warranted.

2.  Entitlement to service connection for a chronic right 
foot disorder.

3.  Entitlement to service connection for a chronic vision 
disorder to include blurry vision.

4.  Entitlement to service connection for a chronic disorder 
manifested by dizziness.

5.  Entitlement to service connection for a chronic disorder 
manifested by memory loss.

6.  Entitlement to a separate compensable disability 
evaluation for the Veteran's right side weakness.

7.  Entitlement to a separate compensable disability 
evaluation for the Veteran's right leg weakness.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION


The Veteran had certified active service from March 1980 to 
March 1984 and from March 2003 to May 2003.  The Veteran had 
additional active duty/active duty for training with the 
Naval Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Jackson, Mississippi, Regional Office (RO).  

The Veteran presented sworn testimony in support of her 
appeal during a June 2007 hearing at the RO before the 
undersigned.  A transcript of that hearing is of record.  
Thereafter, in September 2007, the Board remanded this case 
to the RO via the Appeals Management Center (AMC) for further 
development and readjudication, to include compliance with 
the notice and duty to assist provisions of the Veterans 
Claims Assistance Act (VCAA) and affording the Veteran a VA 
examination.

Although the RO determined that new and material evidence to 
reopen the claim for service connection for migraine 
headaches has not been submitted, the Board must make this 
threshold preliminary determination before proceeding further 
because it affects the Board's legal jurisdiction to consider 
the underlying merits of the claim.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

After reopening the claim for service connection for migraine 
headaches, the Board is remanding this issue as well as the 
issues of entitlement to service connection for a right foot 
disorder, a chronic vision disorder to include blurry vision, 
a disorder manifested by dizziness, a disorder manifested by 
memory loss, and entitlement to separate compensable 
disability evaluations for right side weakness and right leg 
weakness to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for further development before readjudicating 
these issues on the underlying merits.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The RO denied the Veteran's claim for service connection 
for migraine headaches in March 2004.  The Veteran did not 
initiate an appeal and this rating decision became final.

2.  New evidence associated with the claims file since the 
March 2004 denial, when considered by itself or in connection 
with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim or 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 2004 rating decision, which denied entitlement 
to service connection for migraine headaches, is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 20.302, 20.1103 (2008).

2.  Evidence received since the March 2004 RO decision is new 
and material and the Veteran's claims for service connection 
for migraine headaches is reopened.  38 C.F.R. §§ 5108, 7104 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance Requirements

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 
(2002).  In addition, prior to the adjudication of petitions 
to reopen service connection claims, the Veteran must be 
given notice of the elements of service connection, the 
elements of new and material evidence, and the reasons for 
the prior denial.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 
(2006).

Regardless of whether the Veteran received full notice 
regarding his claim, this is not prejudicial to him because 
sufficient evidence is of record to reopen the claim.  As 
discussed in more detail below, the Board is remanding the 
merits of his claim for service connection for migraine 
headaches to comply with the duty to assist him in developing 
this claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).


New and Material Evidence

In March 2004, the RO denied the Veteran's claim for service 
connection for migraine headaches.  The Veteran was notified 
of this decision the same month but did not file an appeal.  
This decision is final.  38 U.S.C.A. § 7105(c) (West 2002).  

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  The fact that the RO 
may have determined that new and material evidence has not 
been presented, and denied reopening the claim on that basis, 
is not binding on the Board's determination of the question 
of whether new and material evidence has been submitted.  The 
Board must address the issue initially itself.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  If the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Id.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384.  
See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In cases such as this, where the claim to reopen is filed on 
or after August 29, 2001, under 38 C.F.R. § 3.156(a), 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  "Material" evidence 
is evidence which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received subsequent to the March 2004 rating 
decision includes two medical opinions dated in June 2007.  
Specifically, a statement from a VA physician includes the 
opinion that the Veteran's aneurysm (diagnosed in 2007) has 
been present for many years and her conditions in service 
(migraine headaches, weakness, dizziness, memory loss, and 
vision problems) are probably linked to it.  The VA physician 
further comments that "it is probable that the symptoms 
attributed to a TIA (transient ischemic attack) in the past 
were caused by the presence of the aneurysm."  In addition, 
a joint statement from a nurse and physician at Jackson 
Neurosurgery Clinic notes that the Veteran was diagnosed with 
a right posterior communicating artery aneurysm and underwent 
surgery in May 2007, she has had a long history of headaches, 
and it is "highly probable that this has been present for 
many years and could possibly have been associated with her 
multiple complaints of headaches, intermittent dizziness, and 
other neurological problems."  These medical statements, 
when considered in conjunction with service, VA and private 
treatment records, confirms the presence of a current 
headaches disorder and suggests a linkage between the current 
headache disorder and the Veteran's military service.  This 
evidence is "new" as it is dated subsequent to the March 
2004 rating decision and, thus, was not available at the time 
of the prior decision.  This evidence is also "material" in 
that it includes the suggestion that the Veteran's current 
headache disorder is attributable to her period of active 
duty service, which did not exist at the time of the prior 
determination.  See Justus v. Principi, 3 Vet. App. 510 
(1992) (when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed).

Accordingly, new and material evidence has been received and 
the claim of service connection for migraine headaches is 
reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

Having reopened this claim, the Board has considered whether 
de novo Board action is appropriate at this time.  However, 
as discussed below, the Board has preliminarily determined 
that additional development is necessary.  A final Board 
decision on this claim will therefore not be issued until 
such development is completed.


ORDER

New and material evidence having been submitted, the claim 
for service connection for migraine headaches is reopened, to 
this extent only the claim is allowed.


REMAND

Unfortunately, a remand is required with respect to the 
issues on appeal.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claim so 
that she is afforded every possible consideration.

The September 2007 Board remand noted that "Naval Reserve 
personnel and medical documentation of record indicates that 
the Veteran had periods of active duty/active duty for 
training during the years 1998 through 2002 and in 2004.  The 
Veteran's complete periods of active duty, active duty for 
training, and inactive duty for training with the Naval 
Reserve have not been verified.  The VA should obtain all 
relevant military and other governmental records which could 
potentially be helpful in resolving the Veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990)."  
Accordingly, the RO/AMC was instructed to "contact the 
National Personnel Record Center and/or the appropriate 
service entity and request that (1) it verify the Veteran's 
periods of active duty, active duty for training, and 
inactive duty for training with the Naval Reserve and (2) 
forward all available service medical records associated with 
such duty for incorporation into the record."  The evidence 
of record does not reflect that the requested action has been 
accomplished.  

In this regard, it is noted that the Board is obligated by 
law to ensure compliance with its directives, as well as 
those of the appellate courts.  Where the remand orders of 
the Board or the courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board 
finds, therefore, that remand is again necessary in order for 
compliance with the prior remand instruction.

As noted above, VA has received two medical opinions, dated 
in June 2007, which suggest that the Veteran's symptoms of 
migraine headaches, weakness, dizziness, memory loss, vision 
problems and other neurological problems are attributable to 
a right posterior communicating artery aneurysm which was 
diagnosed in 2007 but which has been present for many years.  
This evidence also suggests that the presence of this 
aneurysm caused the symptoms attributed to her TIA (transient 
ischemic attack).  In this regard, as noted in the March 2004 
rating decision which granted service connection for 
residuals of lacunar infarction, the evidence of record 
documents the Veteran's pre-active duty service episode of 
right sided numbness and weakness, diagnosed as either a 
transient ischemic attack or complicated migraine, which 
reoccurred in April 2003 while the Veteran was on active 
duty.  In addition, a June 2007 statement from H. M. Sacks, 
CDR, MC, USN, states that all of the Veteran's "present 
symptoms, which include right foot weakness, right leg 
weakness, right sided weakness, dizziness, memory loss, 
visual disturbances, and slurred speech are the result of CVA 
[cerebrovascular accident] that she suffered while on active 
duty."  

As instructed by the September 2007 Board remand, the Veteran 
has been afforded VA examinations for her claimed disorders 
(with the exception of migraine headaches) and an opinion has 
been provided with respect to the relationship between these 
disorders and her service-connected lacunar infarction.  
However, the VA examinations conducted pursuant to the 
September 2007 remand do not reflect consideration of the 
medical opinions pertaining to her aneurysm or CVA.  
Accordingly, the Board finds that another examination and 
opinion is needed.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).

With respect to the claim for a chronic vision disorder to 
include blurry vision, it is noted that medical evidence 
confirms that the Veteran currently has presbyopia.  
Presbyopia is a form of refractive error.  As refractive 
error of the eye is not, by law, a disease or injury, it 
requires more than an increase in severity during service in 
order to warrant a grant of service connection.  There is a 
lack of entitlement under the law to service connection for 
refractive error of the eye, unless the evidence shows that 
it was subject to a superimposed disease or injury during 
military service that resulted in increased disability.  See 
VAOPGCPREC 82-90 (O.G.C. Prec. 82-90).  Given the June 2007 
opinions which reflect that the Veteran's vision problems are 
attributable to aneurysm and/or CVA which she experienced in 
service, the Board finds that a VA examination is necessary 
to ascertain whether the veteran's vision disorder was 
aggravated by superimposed disease or injury in service.  

With respect to the claims for separate compensable 
evaluations for a chronic right foot disorder, right side 
weakness, and right leg weakness, it is noted that service 
connection is in effect for lacunar infarction, with 
residuals of right sided weakness and decreased sensation.  
In this regard, it is noted that, in Esteban v. Brown, 6 Vet. 
App. 259 (1994), the Court held that, for purposes of 
determining whether the appellant is entitled to separate 
ratings for different problems or residuals of an injury, 
such that separate evaluations do not violate the prohibition 
against pyramiding, the critical element is that none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other 
conditions.  It is also pertinent to point out that the Court 
has held that under the duty to assist, where there are 
service-connected and nonservice-connected disabilities 
affecting the same body part or system, medical evidence is 
required to permit the Board and adjudicators to determine 
the degree of disability attributable to the service-
connected as opposed to the nonservice-connected disorder.  
See Waddell v. Brown, 5 Vet. App. 454 (1993).  In Mittleider 
v. West, 11 Vet. App. 181 (1998), the Court held that 
regulations require that when examiners are not able to 
distinguish the symptoms and/or degree of impairment due to a 
service-connected versus some other diagnosed disorder, VA 
must consider all symptoms in the adjudication of the claim.

In view of the foregoing facts and applicable law, the Board 
finds that a thorough examination is warranted that includes 
opinions addressing the current level and nature of the 
Veteran's right sided complaints and potential additional 
rating criteria that may be applicable.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

Additionally, review of the claims file suggests that the 
Veteran continues to receive medical treatment for her 
claimed disorders.  VA is generally required to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a).  
Since these treatment records may contain information 
concerning the diagnoses, onset date, and etiology of the 
Veteran's claimed disorders, they should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO/AMC should contact the Veteran 
and request that she furnish the names, 
addresses, and dates of treatment of all 
VA and non-VA medical providers from whom 
she has received treatment for her claimed 
disorders.  After obtaining any necessary 
authorization from the Veteran, the RO 
should attempt to obtain a copy of all 
indicated records not already associated 
with the claims folder.

2.  The RO/AMC should contact the National 
Personnel Record Center and/or the 
appropriate service entity and request 
that (1) it verify the Veteran's periods 
of active duty, active duty for training, 
and inactive duty for training with the 
Naval Reserve and (2) forward all 
available service medical records 
associated with such duty for 
incorporation into the record.

3.  After completion of the foregoing, 
schedule the Veteran for a VA examination 
by an appropriate specialist for the 
purpose of ascertaining the current 
severity, nature and likely etiology of 
her claimed disorders.  The claims folder 
should be made available to the medical 
professional providing the opinion for 
review in conjunction with rendering the 
opinion.  Based upon the examination and a 
review of the record, the examiner should 
provide an opinion as to the following:

(a) Whether it is at least as likely as 
not (a 50 percent probability or greater) 
that the any currently diagnosed right 
posterior communicating artery aneurysm 
and/or CVA is related to the Veteran's 
active military service and, if so, 

(b) Whether her claimed migraine 
headaches, dizziness, and memory loss are 
attributable to this aneurysm and/or CVA.  

(c) In addition, the examiner should also 
provide an opinion as to whether any 
defective vision, to include presbyopia, 
was aggravated by any superimposed disease 
or injury caused by the aneurysm and/or 
CVA.  

(d) With respect to the claims involving 
the right side, the examiner should 
determine the current severity of the 
service-connected lacunar infarction, with 
residuals of right side weakness and 
decreased sensation, and the the nature 
and etiology of any additional identified 
right side disorders, to include a right 
foot disorder, right leg weakness, and 
right side weakness, which are manifested 
by symptoms not duplicative of or 
overlapping with the service-connected 
right side disability.  The examiner is 
requested to fully describe all right side 
pathology, providing an explanation as to 
the cause or source of all symptoms 
identified.

A complete rationale for all opinions 
expressed must be provided.  If the 
physician is unable to render any opinion 
sought, it should be so indicated on the 
record and the reasons therefor should be 
noted.  The factors upon which any medical 
opinion is based must be set forth for the 
record.

4.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefits sought are not granted, 
the RO should furnish the Veteran and her 
representative with a Supplemental 
Statement of the Case, and should give 
them an opportunity to respond before 
returning the file to the Board for 
further appellate consideration.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


